Digitally signed
                                                                         by Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                        Illinois Official Reports                        the accuracy and
                                                                         integrity of this
                                                                         document
                                Appellate Court                          Date: 2020.09.29
                                                                         09:35:35 -05'00'



                  People v. Williams, 2019 IL App (1st) 173131



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             EDDIE WILLIAMS, Defendant-Appellant.



District & No.      First District, Sixth Division
                    No. 1-17-3131



Filed               December 13, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 16-CR-6806; the
Review              Hon. Mauricio Araujo, Judge, presiding.



Judgment            Affirmed.


Counsel on          James E. Chadd, Patricia Mysza, Cassidey Davis Keilman, and
Appeal              Kathleen M. Flynn, of State Appellate Defender’s Office, of Chicago,
                    for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Marci Jacobs, and Adam C. Motz, Assistant State’s Attorneys, of
                    counsel), for the People.



Panel               JUSTICE HARRIS delivered the judgment of the court, with opinion.
                    Presiding Justice Mikva and Justice Connors concurred in the
                    judgment and opinion.
                                                OPINION

¶1       Following a jury trial, defendant Eddie Williams was convicted of possession with intent
     to deliver a controlled substance, 1 gram or more but less than 15 grams of heroin (720 ILCS
     570/401(c)(1) (West 2016)), and was sentenced to nine years’ imprisonment. On appeal,
     defendant argues the trial court improperly considered compensation as an aggravating factor
     during sentencing, because it is a factor inherent in the offense of possession with intent to
     deliver a controlled substance. We affirm.

¶2                                          JURISDICTION
¶3       The trial court sentenced defendant on November 29, 2017. Defendant filed a notice of
     appeal on December 1, 2017. Accordingly, this court has jurisdiction pursuant to article VI,
     section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court
     Rule 603 (eff. Feb. 6, 2013) and Rule 606 (eff. July 1, 2017), governing appeals from a final
     judgment of conviction in a criminal case entered below.

¶4                                           BACKGROUND
¶5        Defendant was charged with one count of possession with intent to deliver a controlled
     substance. 1 At trial, the evidence showed that, just after midnight on March 17, 2016, Chicago
     police officers patrolling in unmarked vehicles observed defendant in the area of Huron Street
     and Homan Avenue in Chicago. They saw defendant alone on the street and observed him yell
     “blows, blows, blows,” which the officers knew to be a street term for heroin. The officers
     initiated a street stop, at which point defendant tossed an item from his hands into the backyard
     of a nearby house. The officers recovered the item, which they discovered was a plastic bag
     containing 16 smaller Ziploc bags filled with a substance. A forensic scientist in the crime lab
     analyzed the substance in the Ziploc bags and determined it was heroin, in total weighing
     approximately 3.75 grams.
¶6        On April 5, 2017, the jury found defendant guilty of possession with intent to deliver a
     controlled substance.
¶7        After the jury reached its verdict, the trial court denied the State’s motion to revoke
     defendant’s bond, placed him on electronic monitoring, and warned him not to “do anything
     silly.” Defendant subsequently failed to appear on his next court date on June 1, 2017, and the
     trial court issued a warrant for his arrest. Defendant also had an outstanding warrant for his
     escape from electronic monitoring, which had not been executed.
¶8        After missing two more court dates, defendant appeared at a branch court on a new charge
     of possession of a controlled substance. On August 9, 2017, when he appeared in this case
     again, the trial court approved his request for a referral to WestCare, the in-custody treatment
     program in the jail system, due to his continued use of controlled substances. On November 8,
     2017, the court denied defendant’s motion for a new trial. The case proceeded to sentencing.
¶9        The presentence investigation report (PSI) presented at sentencing showed defendant had
     prior convictions for possession of a controlled substance (2014 and 1993), possession with

         1
          While the charging document is not included in the record on appeal, other documents in the record
     establish the initial charge against defendant.

                                                    -2-
       intent to deliver (1993 and 1992), resisting arrest (2014), theft (2014), armed robbery (1999
       and 1995), resisting or obstructing a peace officer (1995), and possession of a firearm without
       a Firearm Owners Identification (FOID) card (1992). Defendant’s sentences ranged from 18
       months’ probation to 25 years’ imprisonment. Defendant reported that he had good
       relationships with his parents and siblings and had been with his “common law wife” since
       1995. His wife suffered from a back injury and required surgery. Defendant suffered from
       chronic spinal stenosis and, due to his treatment in the WestCare program, learned he had had
       an “addiction problem.” He reported a desire to maintain sobriety and felt the need to continue
       the substance abuse treatment program.
¶ 10       In aggravation, the State highlighted defendant’s prior felony convictions, noting he had to
       be sentenced as a Class X offender, with a sentencing range of 6 to 30 years’ imprisonment. It
       emphasized defendant was on parole when he committed the instant offense, committed
       another possession of a controlled substance with intent to deliver offense while on bond for
       this offense, and escaped from electronic monitoring.
¶ 11       In mitigation, defense counsel argued defendant had struggled with addiction and had been
       successfully participating in the WestCare treatment program for 112 days. Counsel argued
       defendant acted as the primary caretaker for his home-bound “fiancé,” suffered from health
       problems himself, and was engaged in a general equivalency diploma (GED) program at
       Roosevelt University. Citing defendant’s addiction and the fact he was not a “heavy-hitting
       drug trafficker,” counsel requested that the trial court sentence defendant below the Class X
       six-year minimum or, alternatively, to the minimum six-year sentence.
¶ 12       In allocution, defendant thanked the trial court for allowing him the opportunity to attend
       the WestCare treatment program.
¶ 13       The trial court sentenced defendant to nine years’ imprisonment in the Illinois Department
       of Corrections. It stated:
                    “Having considered the trial evidence, the pre-sentence investigation report, the
                history and character, attitude of the defendant, the evidence and arguments and the
                statement of allocution presented, and having considered the statutory matters in
                aggravation and mitigation, having due regard for the circumstances of the offense. I
                find as follows in aggravation:
                    The defendant received compensation for committing the offense. That is the
                charge itself.
                    The history of prior delinquency and criminal activity. That’s shown by the fact
                that I have to sentence him as an X by background.
                    The sentence is necessary to deter others from committing the crime. *** I’m not
                even sure why the legislature lists this as a factor. I’ve been sitting here maybe too long,
                because I don’t think it deters any of it.
                    I’m not sure any of the others apply.”
       The court then similarly ran through several mitigation factors, finding the case presented
       “[c]riminal conduct that neither caused nor threatened serious physical harm to another], “[t]he
       defendant’s criminal conduct was [hopefully] the result of circumstances unlikely to occur
       [sic],” the “[c]haracter and attitude of the defendant indicate that he is unlikely to commit
       another crime” “at the moment,” and “the imprisonment would entail excessive hardship to
       him and his dependents.”

                                                     -3-
¶ 14        After it finished “with the pro forma stuff,” the court told defendant it appreciated that he
       was “making progress” on himself “right now,” but the minimum sentence was six years for
       the charge and, if the State proceeded with his escape charge, he would serve a minimum of
       eight years’ imprisonment if found guilty. The court found the escape offense “perturb[ing]”
       and that defendant failed the court’s trust, noting defendant failed to appear in court and
       “picked up another case” while out on bond. “[L]ooking at all that, and looking at everything
       [it] said,” the court found a nine-year sentence warranted.
¶ 15        Defendant orally moved for the court to reconsider his sentence, arguing that his sentence
       “is excessive in light of the criminal conduct alleged, and would note that there is no allegation
       in the case that he was actually convicted of that he received compensation. It was a possession
       with intent.” The court denied the motion, stating it understood defendant’s argument that,
       with regard to the intent to deliver charge, “it’s not a factor in aggravation, but I think that idea
       that he was going to benefit is in the aggravation.” The court further clarified, “[b]ut my
       number isn’t necessarily based on that. It’s based on the other cases that I explained and the
       State charges.”

¶ 16                                            ANALYSIS
¶ 17       On appeal, defendant requests we vacate his sentence and remand for a new sentencing
       hearing, where the trial court improperly considered compensation, a factor inherent in the
       possession with intent to deliver offense, in aggravation at sentencing. He asserts that, due to
       the trial court’s “conflicting statements” about defendant’s receipt of compensation, this court
       is unable to determine how much weight the trial court placed on this improper factor,
       warranting resentencing. See People v. Conover, 84 Ill. 2d 400, 405 (1981) (remanding where
       the Illinois Supreme Court was unable to determine how much weight the trial court accorded
       an improper factor during sentencing).
¶ 18       As an initial matter, the State argues defendant forfeited review of his excessive sentencing
       claim because he failed to contemporaneously object to the issue at the sentencing hearing. See
       People v. Hillier, 237 Ill. 2d 539, 544-45 (2010) (holding that, to preserve claims for appeal, a
       defendant must make both a contemporaneous objection and file a written postsentencing
       motion raising the issue). Defendant did not make a contemporaneous objection at sentencing.
       Nevertheless, in his oral motion to reconsider sentence, he raised the lack of any allegation that
       defendant had been compensated, which the court interpreted as a challenge to its reliance on
       compensation as an aggravating factor. Further, in defendant’s written motion to reconsider,
       he claimed the court improperly considered in aggravation “matters implicit in the offense.”
       Thus, the trial court considered the question presented here. Therefore, despite defendant’s
       forfeiture, we will address the issue.
¶ 19       The parties disagree as to the standard of review to be applied in this case. Citing People
       v. Chaney, 379 Ill. App. 3d 524, 527 (2008), defendant argues we should review this case
       de novo. Citing People v. Valadovinos, 2014 IL App (1st) 130076, ¶ 48, the State argues the
       proper standard of review is abuse of discretion. Because defendant’s claim fails under either
       standard, we need not decide this issue.
¶ 20       The trial court has broad discretion in imposing a sentence, and its sentencing decisions
       are afforded great deference because the trial judge “ ‘observed the defendant and the
       proceedings’ ” and is in a better position to weigh factors such as the defendant’s credibility,
       demeanor, general moral character, mentality, social environment, habits, and age. People v.

                                                     -4-
       Alexander, 239 Ill. 2d 205, 212-13 (2010). The reviewing court “ ‘must not substitute its
       judgment for that of the trial court merely because it would have weighed these factors
       differently.’ ” Id. at 213 (quoting People v. Stacey, 193 Ill. 2d 203, 209 (2000)). However, we
       must interpret sentencing laws “in accord with common sense and reason” and not merely
       rubber-stamp the trial court’s judgment, so as to “avoid an absurd or unduly harsh sentence.”
       People v. Allen, 2017 IL App (1st) 151540, ¶ 1.
¶ 21       A sentence should reflect both the seriousness of the offense and the objective of restoring
       the offender to useful citizenship. Ill. Const. 1970, art. I, § 11; People v. Neasom, 2017 IL App
       (1st) 143875, ¶ 48. To that end, the trial court must consider all factors in aggravation and
       mitigation. People v. McWilliams, 2015 IL App (1st) 130913, ¶ 27. The trial court is presumed
       to consider “all relevant factors and any mitigating evidence presented” (People v. Jackson,
       2014 IL App (1st) 123258, ¶ 48) but has no obligation to recite and assign a value to each
       factor (People v. Perkins, 408 Ill. App. 3d 752, 763 (2011)). The defendant bears the burden
       of making an affirmative showing that the sentencing court did not consider the relevant
       factors. People v. Wilson, 2016 IL App (1st) 141063, ¶ 14. For the following reasons, we find
       defendant has failed to meet that burden here.
¶ 22       Defendant was convicted of possession of a controlled substance with intent to deliver 1
       gram or more but less than 15 grams of heroin, a Class 1 felony. 720 ILCS 570/401(c)(1) (West
       2016). Due to his criminal background, the court was required to sentence him as a Class X
       offender, with a sentencing range of 6 to 30 years’ imprisonment. 730 ILCS 5/5-4.5-95(b), 5-
       4.5-25(a) (West 2016). Because defendant’s nine-year sentence falls within the statutory
       guidelines, it is presumed to be proper. See People v. Knox, 2014 IL App (1st) 120349, ¶ 46.
¶ 23       Defendant nevertheless argues his sentence should be vacated because the trial court
       improperly considered compensation allegedly received by defendant, which is a factor
       implicit in the offense of possession with intent to deliver a controlled substance, as a factor in
       aggravation. See, e.g., People v. M.I.D., 324 Ill. App. 3d 156, 159 (2001) (finding potential or
       expected compensation to be a factor inherent in the offense of possession of a controlled
       substance with intent to deliver; “receipt of compensation (730 ILCS 5/5-5-3.2(a)(2) (West
       1998)) is inherent in offenses involving the delivery of drugs; therefore, the defendant’s
       sentence for a delivery offense should not be increased by this statutory factor”).
¶ 24        “[A] factor implicit in the offense for which the defendant has been convicted cannot be
       used as an aggravating factor in sentencing for that offense.” People v. Phelps, 211 Ill. 2d 1,
       11 (2004). The reasoning behind this prohibition is that we assume the legislature, in
       determining the appropriate range of punishment for an offense, took into account the factors
       inherent in the offense. People v. Gonzalez, 151 Ill. 2d 79, 84 (1992). The court’s use of one
       of those same factors as the basis for imposing a harsher penalty than might otherwise be
       imposed constitutes an improper double use of the single factor. Id. However, this rule is not
       intended to be applied rigidly, as sentences vary in accordance with the circumstances of the
       particular case. Valadovinos, 2014 IL App (1st) 130076, ¶ 47. Thus, in determining whether
       improper factors were considered, we focus on the entire record as opposed to a few words or
       statements made by the sentencing court. Id. “Even if the sentencing court mentions the
       improper fact, a defendant must show that the court relied on the particular improper fact when
       imposing the sentence.” Id.
¶ 25       Defendant has not shown the trial court relied on an improper factor at sentencing. During
       the court’s “pro forma” recitation of the factors in aggravation, it stated: “The defendant

                                                    -5-
       received compensation for committing the offense. That is the charge itself.” Citing these
       comments, defendant claims “the court stated [defendant] received compensation” for
       committing the possession with intent to deliver offense.
¶ 26       The court made no such statement. Its statement that “[t]he defendant received
       compensation for committing the offense” is a verbatim recitation of a statutory aggravating
       factor (see 730 ILCS 5/5-5-3.2(a)(2) (West 2016)), not a factual determination that defendant
       received compensation. Further, the court then stated, “[t]hat is the charge itself,” reflecting its
       understanding that, although compensation can be an aggravating factor, here it is inherent in
       the charge. We do not find, as defendant claims, that these comments reflect that the court
       considered financial benefit to defendant as an aggravating factor.
¶ 27       Looking to the record as a whole reinforces this determination. The court recited two other
       statutory aggravating factors, both verbatim: “history of prior delinquency and criminal
       activity” (see id. § 5-5-3.2(a)(3)), which it concluded mandated the Class X sentence, and
       “[t]he sentence is necessary to deter others from committing the crime” (see id. § 5-5-
       3.2(a)(7)), which the court found of questionable use. The court followed this with a verbatim
       recitation of a number of statutory mitigating factors (see id. § 5-5-3.1(a)(1), (8), (9), (11)) and
       its conclusions regarding each factor. The court’s statement that “[t]he defendant received
       compensation for committing the offense” is nothing more than a similar verbatim reading of
       a sentencing factor, not a finding that defendant was compensated.
¶ 28       Further, in responding to defendant’s oral motion to reconsider sentence, the court
       addressed defendant’s assertion that there was no allegation defendant received compensation.
       Interpreting defendant’s point as “it’s not a factor in aggravation,” the court stated that “the
       idea that [defendant] was going to benefit is in the aggravation.” It is unclear whether the court
       was merely noting that the circumstances of the offense, here the interrupted sale of heroin,
       can be properly considered in aggravation (see People v. Bowman, 357 Ill. App. 3d 290, 304
       (2005) (sentencing courts may consider “the nature of the offense, including the circumstances
       and extent of each element as committed”)) or whether it meant that it did, in fact, consider in
       aggravation any possible benefit or compensation defendant might have received from his
       intended delivery of the heroin. However, the court then specifically explained that its sentence
       was not “necessarily based on that. It’s based on the other cases that [the court] explained and
       the State charges.” Thus, even if we interpret the court’s statement as acknowledging it
       considered benefit to defendant in aggravation, the record shows the court gave minimal, if
       any, weight to this factor. Accordingly, defendant has failed to affirmatively show that the trial
       court relied upon an improper factor in rendering its sentence. See Valadovinos, 2014 IL App
       (1st) 130076, ¶ 47.
¶ 29       We do not find a 9-year sentence excessive where it is only 3 years over the minimum;
       defendant had an extensive criminal history including seven prior felony convictions, for which
       he served terms of imprisonment up to 25 years; two prior convictions were for the same intent
       to deliver offense as at issue here; he was on parole at the time of the instant offense; he
       incurred another possession with intent to deliver charge while on bail in the instant case; and
       he both escaped electronic monitoring and failed to appear in court on the instant offense. See
       People v. Hill, 408 Ill. App. 3d 23, 29-30 (2011) (nonviolence and addiction did not mandate
       reduced sentence where defendant has 13 prior drug-related convictions); People v.
       Evangelista, 393 Ill. App. 3d 395, 399 (2009) (“criminal history alone” may “warrant sentences


                                                    -6-
       substantially above the minimum”).

¶ 30                                       CONCLUSION
¶ 31      For the foregoing reasons, we affirm the judgment of the trial court.

¶ 32      Affirmed.




                                                 -7-